
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



LIQUIDITY SERVICES
EXECUTIVE EMPLOYMENT AGREEMENT


        THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is entered into as of
October 2, 2007 with an effective date of October 15, 2007 (the "Effective
Date"), by and between Liquidity Services, Inc., a Delaware corporation ("LSI"
or the "Company"), and Eric C. Dean (the "Executive").

        1.    Employment Agreement.    On the terms and conditions set forth in
this Agreement, the Company agrees to employ the Executive and the Executive
agrees to be employed by the Company for the Employment Period set forth in
Section 2 hereof and in the position and with the duties set forth in Section 8
hereof. Terms used herein with initial capitalization are defined in Section
10.2 below.

        2.    Term.    The term of employment under this Agreement shall be the
period set forth in Schedule 1 attached hereto commencing on the Effective Date
(the "Employment Period").

        3.    Position and Duties.    The Executive shall serve in the position
and with the duties and title set forth in Schedule 1 attached hereto during the
Employment Period. In such capacity, the Executive shall have the normal duties,
responsibilities, and authority of such position, subject to the power of the
Executive's "Reporting Officer" as designated in Schedule 1, the Company's
Chairman of the Board of Directors (the "Board") or the Board to reasonably
expand or limit such duties, responsibilities and authority. The Executive shall
report to the Reporting Officer designated in Schedule 1. The Executive shall
devote the Executive's best efforts and full business time and attention to the
business and affairs of the Company; provided, however, that the Executive may,
to the extent such participation or service does not materially interfere with
the performance of the obligations described in this Agreement, (i) participate
in charitable, civic, political, social, trade, or other non-profit
organizations and (ii) with the consent of the Board such consent not to be
unreasonably withheld, serve as a non-management director of business
corporations (or in a like capacity in other for-profit organizations).

        4.    Place of Performance.    In connection with the Executive's
employment by the Company, the Executive shall be based at the principal
executive offices of the Company, except as otherwise agreed by the Executive
and the Company and except for reasonable travel on Company business.

        5.    Compensation.    

        5.1    Base Salary.    During the Employment Period, the Company shall
pay to the Executive an annual base salary (the "Base Salary"), which initially
shall be at the rate per year as set forth in Schedule 1. The Base Salary shall
be payable semi-monthly or in such other installments as shall be consistent
with the Company's payroll procedures. The Base Salary may be increased at any
time or from time to time, but it may not be decreased without the consent of
the Executive.

        5.2    Bonus.    The Executive shall be eligible for a performance bonus
as set forth in Schedule 1.

        5.3    Benefits.    During the Employment Period, the Executive will be
entitled to receive such other benefits approved by the Reporting Officer and
made available to

--------------------------------------------------------------------------------



similarly situated senior executives of the Company, including health insurance,
disability insurance, and 401-K benefits. At all times the Company agrees to
maintain Director's and Officer's Liability coverage for the Executive. Nothing
contained in this Agreement shall prevent the Company from changing insurance
carriers.

        5.4    Employee Leave.    The Executive shall be entitled to all public
holidays observed by the Company, in addition to a total of 26 days of paid time
off in accordance with the applicable policies of the Company, which shall be
taken at a reasonable time or times per year.

        6.    Expenses.    

        6.1    Business Expenses.    The Executive is expected and is authorized
to incur reasonable expenses in the performance of his duties hereunder,
including the costs of entertainment, travel, and similar business expenses
incurred in the performance of his duties. Company shall reimburse the Executive
for all such expenses promptly upon periodic presentation by the Executive of an
itemized account of such expenses and appropriate receipts.

        6.2    Relocation expenses.    As compensation for the expenses incurred
by Executive in connection with his relocation to the Washington, D.C. area, the
Company shall upon completion of such relocation, pay Executive a one-time
$30,000 relocation payment. In addition, as the Executive will be commuting for
a period of time until such relocation is complete, the Company will reimburse
the Executive for the reasonable commuting expenses incurred by Executive until
the earlier of the Executive's actual date of relocation or January 15, 2008. In
addition, the Company will reimburse Executive for the reasonable travel and
lodging expenses for the Executive, his spouse and children for two trips to the
Washington, D.C. area.

        7.    Termination of Employment.    

        7.1    Termination.    The Executive's employment by the Company during
the Employment Period will continue until Executive's death, Disability,
resignation or until Executive's termination by the Board at any time.

        7.2    Notice of Termination.    Any termination of the Executive's
employment by the Company or the Executive (other than because of the
Executive's death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 10.1 hereof. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Termination of the Executive's employment shall take
effect on the Date of Termination.

        8.    Compensation Upon Termination.    

        8.1    Death.    If the Executive's employment is terminated during the
Employment Period as a result of the Executive's death, the Company shall pay to
the Executive's estate, or as may be directed by the legal representatives of
such estate, the Executive's full Base Salary through the next full calendar
month following the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6.
Subject to Section 8.5 below, the payments contemplated by this Section 8.1
shall be paid at the time they are due, and the

2

--------------------------------------------------------------------------------



Company shall have no further obligations to the Executive or his or her estate
under this Agreement.

        8.2    Disability.    If the Company terminates the Executive's
employment during the Employment Period because of the Executive's Disability,
the Company shall pay the Executive's full Base Salary through the third full
calendar month following the Date of Termination and all other unpaid amounts,
if any, to which the Executive is entitled as of the Date of Termination in
connection with any fringe benefits pursuant to Section 5.3 and expenses
pursuant to Section 6. Subject to Section 8.5 below, the payments contemplated
by this Section 8.2 shall be paid at the time they are due, and the Company
shall have no further obligations to the Executive under this Agreement;
provided, however, that the Base Salary shall be reduced by the amount of any
disability benefit payments made to the Executive during a period of Disability
from any insurance or any other policies provided by the Company.

        8.3    By the Company with Cause or by the Executive without Good
Reason.    If the Company terminates the Executive's employment during the
Employment Period for Cause or if the Executive voluntarily terminates the
Executive's employment during the Employment Period other than for Good Reason,
the Company shall pay the Executive the Executive's full Base Salary through the
Date of Termination and all other unpaid amounts, if any, to which Executive is
entitled as of the Date of Termination in connection with any fringe benefits
pursuant to Section 5.3 and expenses pursuant to Section 6. Subject to Section
8.5 below, the payments contemplated by this Section 8.3 shall be paid at the
time such payments are due, and the Company shall have no further obligations to
the Executive under this Agreement.

        8.4    By the Company without Cause or by the Executive for Good
Reason.    If the Company terminates the Executive's employment during the
Employment Period other than for Cause, Death, or Disability or the Executive
terminates his employment during the Employment Period for Good Reason, the
Company shall pay the Executive: (A) the Executive's full Base Salary through
the Date of Termination and all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination in connection with any
fringe benefits pursuant to Section 5.2 and expenses pursuant to Section 6; and
(B) a lump-sum severance package equal to one month of the Executive's Base
Salary plus an amount equal to one month of the average annual bonus earned by
the Executive for the previous two fiscal years (collectively the "Severance
Payment"). After the third month of employment is completed, the Severance
Payment under this Section 8.4 shall be of 6 months. Subject to Section 8.5
below, the Severance Payment shall be payable to the Executive within 30 days of
the Notice of Termination.

        8.5    8.5 Code Section 409A Matters.    Anything in this Agreement to
the contrary notwithstanding, if (A) on the date of Executive's "separation from
service" (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the "Code")) with the Company, Executive is a
"specified employee" (within the meaning of Section 409(a)(2)(B)(i) of the Code)
and (B) as a result of such separation from service, Executive would receive any
payment under this Agreement that, absent the application of this Section 8.5,
would be subject to the additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) six months after the Executive's separation from service, (2) the
Executive's death or (3) such other date as will cause such payment not to be
subject to such additional tax. Any payments which are required to be delayed as
a result of this Section 8.5 shall be accumulated and paid as a lump-sum on the
earliest possible date determined in accordance the preceding sentence.

        9.    Other Agreements.    As a pre-condition to the effectiveness of
this Agreement, Executive agrees to execute the Employee Agreement attached
hereto as Exhibit A (the

3

--------------------------------------------------------------------------------



"Employee Agreement"), the terms and conditions of which are specifically
incorporated herein by reference.

        10.    Miscellaneous.    

        10.1    Notices.    All notices, demands, requests or other
communications required or permitted to be given or made hereunder shall be in
writing and shall be delivered, telecopied or mailed by the first class
registered or certified mail, postage prepaid, addressed as follows:

        10.1.1    If to the Company:    

Liquidity Services, Inc.
1920 L Street NW, 6th Floor
Washington DC 20036
ATTN: James E. Williams, General Counsel
Fax: (202) 467-5881
Phone: (202) 558-6279

        10.1.2    If the the Executive:    

at the address set forth in Schedule 1.

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back, the confirmation (if telecopy)
or the affidavit messenger being deemed conclusive evidence of such delivery) or
at such time as delivery is refused by the addressee upon presentation.

        10.2    Representations.    Executive agrees to execute any proper oath
or verify any proper document required to carry out the terms of this Agreement.
Executive represents that performance of all the terms of this Agreement and the
Employee Agreement will not breach any non-compete or similar agreement.
Executive has not entered into, and Executive agrees not to enter into, any oral
or written agreement in conflict herewith.

        10.3    Severability.    The invalidity or unenforceability of any one
or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

        10.4    Survival.    Is the express intention and agreement of the
parties hereto that the provisions of Sections 8 and 10 hereof shall survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

        10.5    Assignment.    The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive's death, the personal representative or legatees or distributees
of the Executive's estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable to any
Affiliate of the Company or in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets of the Company or
similar reorganization of a successor corporation.

4

--------------------------------------------------------------------------------



        10.6    Binding Effect.    Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

        10.7    Amendment Waiver.    This Agreement shall not be amended,
altered or modified, except by an instrument in writing duly executed by the
parties hereto; provided, that the parties may amend Schedule 1 hereto by
executing and delivering a revised version of Schedule 1 and attaching such
revised version to this Agreement. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter by construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

        10.8    Headings.    Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

        10.9    Governing Law.    This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the District of
Columbia not including the choice of law rules thereof.

        10.10    Entire Agreement.    This Agreement, including Schedule 1
hereto and the Employee Agreement, constitute the entire agreement between the
parties respecting the employment of Executive, there being no representations,
warranties or commitments except as set forth herein.

        10.11    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

        10.12    Definitions.    

        "Affiliate" means as to a specified Person any other person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person.

        "Agreement" means this Executive Employment Agreement.

        "Base Salary" is defined in Section 5.1 above.

        "Beneficial Owner" means a beneficial owner within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

        "Cause" means (i) the commission of a felony or a crime involving moral
turpitude (specifically excluding felonies or crimes under any applicable state
or federal vehicle code) or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, or (ii) recurring
violations of material Company rules, regulations policies or any material
provisions of this Agreement) after written notice to Executive from the Company
specifically enumerating all of the facts and circumstances constituting the
violation, the conduct or action which can be taken by Executive to cure the

5

--------------------------------------------------------------------------------



violation, and a reasonable opportunity for Executive to take corrective action,
or (iii) gross negligence or willful misconduct with respect to the Company or
any of its Subsidiaries.

        "Company" means Liquidity Services, Inc. and its successors and assigns.

        "Date of Termination" means (i) if the Executive's employment is
terminated by the Executive's death, the date of the Executive's death; (ii) if
the Executive's employment is terminated because of the Executive's Disability,
30 days after Notice of Termination; (iii) if the Executive's employment is
terminated by the Company for Cause or by the Executive for Good Reason, the
date specified in the Notice of Termination; or (iv) if the Executive's
employment is terminated during the Employment Period other than pursuant to
Section 7, the date on which Notice of Termination is given.

        "Disability" means the Executive's inability to perform all of the
Executive's duties hereunder by reason of illness, physical or mental disability
or other similar incapacity, as determined by a competent medical doctor
appointed by the Reporting Officer after a complete and thorough medical
examination and evaluation, which inability shall continue for more than three
consecutive months or for such shorter periods that when aggregated exceed six
(6) months in any twelve (12) month period.

        "Effective Date" means the date as of which this Agreement is executed
as set out above.

        "Employee Agreement" is defined in Section 9 above.

        "Employee Period" is defined in Section 2 above.

        "Good Reason" means (i) the Company's failure to perform or observe any
of the material terms or provisions of this Agreement (including the provisions
of Schedule 1) or the Employee Agreement, and the continued failure of the
Company to cure such default within 30 days after written demand for performance
has been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions; or (ii) a material reduction in the scope of the
Executive's responsibilities and duties without the written consent of
Executive; or (iii) any change to the job title given to Executive without his
written consent; (iv) any reduction in Base Salary or any other benefits
provided to Executive hereunder; or (v) any constructive termination of
Executive; (vi) any request, instruction, directive or order, whether direct or
indirect, to Executive by the Board, the Company or any executive officer of the
Company to perform any act which is unlawful; or (vii) a requirement by the
Company for the Executive to relocate outside of the Washington DC metropolitan
region to retain his position without the written consent of the Executive.

        "Notice of Termination" is defined in Section 7.2 above.

        "Person" means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

        "Severance Payments"' is defined in Section 8.4 above.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement,
or have caused this Agreement to be duly executed on their behalf, as of the day
and year first hereinabove written.


 
LIQUIDITY SERVICES, INC.
 
By:
 
/s/  WILLIAM P. ANGRICK, III      

--------------------------------------------------------------------------------

      William P. Angrick, III
Chairman and CEO
 
EXECUTIVE:
 
/s/  ERIC C. DEAN      

--------------------------------------------------------------------------------

Eric C. Dean


7

--------------------------------------------------------------------------------



SCHEDULE 1

CERTAIN TERMS OF EMPLOYMENT

All capitalized but undefined terms in this Schedule shall have the meaning
ascribed to them in the Agreement.

Name: Eric C. Dean

Position/Title: Chief Information Officer, Liquidity Services, Inc. and Chief
Information Officer, Government Liquidation, LLC

Duties: The CIO position will be responsible for establishing the Company's
overall technology strategy and implementation; understanding of all business
processes and needed to prioritize technology development, overseeing the
in-house development of the Company's internal business applications; supporting
the provisioning of the Company's technology resources to support four P&L
business units; it will also include overseeing the procurement, installation,
and maintenance of all the Company's hardware and systems (Data Center, LAN/WAN,
Phone Systems); and ensuring that the Company conducts its business in a secure
fashion.

As the Company's top technology executive, the CIO position is envisioned to
play an integral role in the Company's strategic direction, development, and
future growth. This position will interact intensely with the Company's business
unit and functional leaders to identify and prioritize technology projects that
improve and optimize the Company's online marketplace and services in support of
customer satisfaction and Company growth.

This position will be responsible for:

(i)Managing, mentoring and growing the Company's technology team;

(ii)Understanding the growth needs of the business and setting priorities for
technology projects with the Division Managers and Senior executive team;

(iii)Understanding the Company's business processes and proactively suggesting
improvements and automation of processes where applicable,

(iv)Supervising the development and maintenance of the Company's internal
software which is 100% web based;

(v)Overseeing all technology projects from a project management viewpoint;

(vi)Overseeing all network operations including data center, disaster recovery,
security and connectivity;

(vii)Overseeing all LAN and infrastructure technologies;

(viii)Supporting necessary documentation and compliance with SOX within the
technology function;

(ix)Interface with clients or prospects in a technical pre-sales and post-sales
role; and

(x)Supporting integration of acquired companies.

Employment Term: Three years from the Effective Date

Reporting Officer: CEO and Chairman of the Board

Base Salary: $250,000 per annum

8

--------------------------------------------------------------------------------



Bonus: Executive shall be eligible for an annual incentive bonus for every year
of the contract; for fiscal year 2008 the annual bonus target is $125,000 based
upon the achievement of certain deliverables or goals as agreed to by the
Executive and the Reporting Officer. The Company reserves the right to award a
discretionary bonus based on the Executive's performance and contributions.

Equity Based Compensation: Executive will receive options (the "Options") to
purchase 250,000 shares of the Company's common stock (the "Common Stock") at a
purchase price (the "Purchase Price") equivalent of the market value on the
granting date. The Options will be granted at the Company's next Board
Compensation Committee meeting pursuant to a stock option agreement based on the
Company's standard form for its executives and subject to the Company's
Long-Term Omnibus Incentive Plan. The Options will vest as follows: 25% after
the first anniversary of your first date of employment and, thereafter, monthly
vesting for the following 36 months. These Options will fully vest in the event
the Executive is terminated without Cause (as defined under this Agreement)
following a change in control of the Company, subject to the terms of the
Company's 2006 Long Term Omnibus Incentive Plan.

Notice Address:

Eric C. Dean
TBD        
COMPANY:
 
 
 
EXECUTIVE:
/s/  WILLIAM P. ANGRICK, III      

--------------------------------------------------------------------------------

William P. Angrick, III
Chairman and CEO
 
 
 
/s/  ERIC C. DEAN      

--------------------------------------------------------------------------------

Eric C. Dean

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



LIQUIDITY SERVICES EXECUTIVE EMPLOYMENT AGREEMENT
